Cassoday, C. J.
I respectfully dissent in this case. There is evidence tending to show that when the little girl reached the sidewalk on the south side of St. Patrick street, and on the easterly side of Douglas avenue, the car in question was front 150 to FTO feet southerly from St. Patrick street, and the little girl was in plain sight of the motorman, who was, at the time, facing northward; that the little girl was then about thirty-two feet from the east rail of the defendant’s track, and in the act of starting to go west across the track on the south sidewalk of St. Patrick street; that she was at the time less than five years of age, and unattended by any one; and that there was no team and no other person in the street to obstruct the vision of the motorman, and that he could stop his car by the brake alone in a distance of from sixty to 120 feet, and by the reverse current in a distance of not more than thirty or forty feet. In my judgment, the motorman was bound to know that the little child, under the circumstances, was practically helpless, and in imminent peril, and liable to go in front of the car, and hence the motorman was bound to have his car under such control as to avoid killing or injuring the child. Instead of doing that, he continued his car at such rate of speed that it ran from seventy to eighty feet after it struck the child, notwithstanding his admitted effort to stop it with the brakes. The fact that the child apparently saw the car when twelve feet from the track, and that it stopped three feet from the track, is, in my judgment, no excuse for continuing the car with such high rate of speed, especially as there is no evidence that the stop was for any perceptible length of time. It is well settled that “the question of negligence is for the jury unless, from the undisputed facts, the inference of negligence or its absence is inevitable.” Nelson v. C., M. & St. P. R. Co. 60 Wis. 320; Kaples v. Orth, 61 Wis. 531; Peterson v. Sherry L. Co. 90 Wis. 92, and numerous other cases which might be cited. In my judgment, *423there is more reason for holding that the motorman was guilty of negligence as a matter of law than for holding that the evidence is insufficient to take the case to the jury.